Citation Nr: 1115397	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-17 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1987 and from February to March 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the RO.  

In February 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in August 2003, the RO denied the Veteran's claim of entitlement to service connection for a low back disability, characterized as a low back spasm.

2.  Evidence associated with the record since the RO's April 2003 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability, including degenerative disc disease with lumbar radiculopathy and spondylosis. 
CONCLUSIONS OF LAW

1.  The RO's August 2003 rating action, which denied the Veteran's claim of entitlement to service connection for a low back disability, characterized as a low back spasm, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability, including degenerative disc disease with lumbar radiculopathy and spondylosis.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his application to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim of entitlement to service connection for a low back disability.  Such a claim was initially denied by the RO in August 2003.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 7104; 38 C.F.R. § 20.1103.  

In August 2007, the Veteran filed an application to reopen his claim of entitlement to service connection for a low back disability, including degenerative disc disease.  Thereafter, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim.  VA informed the Veteran of the bases for the prior denial and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment from November 1998 through January 2011 by private health care providers; a February 2011 statement from the Veteran's ex-wife; and the transcript of the Veteran's February 2011 hearing before the undersigned Acting Veterans Law Judge.  

In March 2008, VA examined the Veteran to determine the nature and etiology of any low back disability found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his application to reopen his claim of entitlement to service connection for a low back disability.  Accordingly, the Board will proceed to determine whether or not that claim has been reopened.  

Analysis

During his February 2011 hearing before the undersigned Acting Veteran's Law Judge, the Veteran testified that he injured his back in service and has had residual disability since that time.  He noted that his low back disability has been diagnosed as degenerative disc disease with lumbar radiculopathy and spondylosis.  Therefore, he maintains that that service connection is warranted for that disorder.  At the very least, he contends that he has submitted new and material evidence sufficient to reopen the claim.  

After reviewing the record, the Board finds that the Veteran has, in fact, submitted new and material evidence with which to reopen his claim.  To that extent, the appeal is allowed.

Service connection is warranted for a particular disability, when there is competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In August 2003, when the RO denied the Veteran's claim of service connection for a low back disability, characterized as a low back spasm, evidence on file consisted of the Veteran's service treatment and personnel records; records reflecting his treatment and examination by J. G. B., M.D., in March and September 2002; and reports from C. M. R., M.D. reflecting the Veteran's treatment from November 1998 through February 2003.  Such records showed that February 1984, the Veteran had injured his low back in service, while playing basketball.  He was hospitalized for three days and given a 14 day temporary profile limiting his physical activities.  There was no evidence of residual disability, and the postservice medical records primarily reflected treatment for a left hip fracture sustained in a June 1998 automobile accident.  Absent any findings of a chronic low back disability, the Veteran did not meet the criteria for service connection.  Therefore, service connection for a low back disorder, characterized as a low back spasm was denied.  As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA  decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence added to the record since the RO's August 2003 decision includes statements from V. V. A., M.D., and J. M., D.O., dated in August 2007 and May 2008, respectively.  They state that the Veteran has degenerative disc disease of the lumbar spine, which, as likely as not is related to his back injury in service.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material as it tends to fill the deficits which existed at the time of the prior denial.  That is, it suggests that the Veteran's back injury in service was productive of chronic residual disability.  It is neither cumulative nor redundant of the evidence of record on file in August 2003, and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.  Therefore, it is sufficient to reopen the claim.  To that extent, the appeal is granted.



ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a low back disability is granted.  


REMAND

Since new and material evidence has been presented to reopen the Veteran's claim of entitlement to service connection for a low back disability, the Board may proceed to evaluate the merits of the claim.  In this regard, the Board must ensure that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

A review of the record discloses that many of the Veteran's service personnel records have been associated with the claims folder.  However, they do not include copies of his Officer Efficiency Reports.  Such reports should show the duties he performed during his time in service, as well as any impediments to accomplishing those duties.  In this regard, the Veteran has reported that his back injury caused him to be recycled in order to complete his Basic Officer Training Class.  His Officer Efficiency Reports and orders or other records associated with his assignment to a second Basic Officer Training Class could well be relevant to his claim.  As such, they should be requested for association with the claims folder.

During his February 2011 hearing, the Veteran testified that a Line of Duty Investigation had been completed in conjunction with his claimed February 1984 back injury.  He also testified he testified that he was receiving Social Security Disability benefits.  He maintained that the report of the Line of Duty Investigation and the records associated with his award of Social Security Disability benefits were relevant to his claim.  Therefore, he requested that they also be obtained and placed in his claims folder.  

In light of the foregoing, additional development of the record is warranted, prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Through official channels, such as the National Personnel Records Center, make another request for the Veteran's service personnel records.  Such records should include, but are not limited to, the report of a Line of Duty Investigation performed in conjunction with the Veteran's February 1984 back injury; orders or other documents associated with his need to be recycled in order to complete his Basic Officer Training Course; and copies of his Officer Efficiency Reports.  

Efforts to obtain such records must continue until it is determined that the requested records do not exist or that further attempts to obtain such records would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  Request that the Social Security Administration provide copies of the records associated with the Veteran's award of Social Security benefits.  Such records should include, but are not limited to, treatment records and examination reports received in support of that award, as well as a copy of the original award letter.  

Efforts to obtain such records must continue until it is determined that the requested records do not exist or that further attempts to obtain such records would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  When the actions in parts 1 and 2, have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a low back disability, including degenerative disc disease with lumbar radiculopathy and spondylosis.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


